Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walters on 8/27/2021.

The application has been amended as follows: 


AMENDMENTS TO THE CLAIMS
1. (Previously Presented) A method comprising: 
identifying, by a server coupled to a database, a gesture with respect to a portion of textual information displayed on a graphical user interface display associated with an instance of a virtual application provided by the server on a client device; 
identifying the portion of textual information displayed on the graphical user interface display corresponding to the gesture, resulting in a gestured portion of textual information; 
determining whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object in the database or plain text that does not comprise an existing database object; 
when the gestured portion of textual information comprises a reference to an existing database object in the database: 
determining, by the server, a first database action based on spatial characteristics associated with the gesture and the existing database object;
performing, by the server, the first database action with respect to the existing database object in the database; and 
updating, by the server, the gestured portion of textual information on the graphical user interface display to reflect the performing of the first database action; and 
when the gestured portion of textual information comprises plain text that does not comprise an existing database object: 

determining, by the server, a database object type based on contents of the gestured portion of the plain text; 
performing, by the server, the assigned database action with respect to a database object of the database object type in the database using the gestured portion of the plain text; and 
updating, by the server, the gestured portion of the plain text on the graphical user interface display to include a hyperlink to the database object in lieu of the gestured portion of the plain text to reflect the performing of the assigned database action.

2. (Previously Presented) The method of claim 1, wherein: 
determining the first database action comprises identifying an object type associated with the first database action based on the gestured portion of textual information, resulting in an identified object type associated with the first database action; and 
performing the first database action comprises performing the first database action with respect to the existing database object in the database having the identified object type.

3. (Previously Presented) The method of claim 1, wherein: 

performing the assigned database action comprises creating a new database object in the database having the identified object type using at least a portion of the gestured portion of plain text.

4. (Previously Presented) The method of claim 2, wherein performing the first database action with respect to the existing database object in the database having the identified object type comprises querying for the existing database object in the database having the identified object type using at least a portion of the gestured portion of textual information.

5. (Previously Presented) The method of claim 1, the gestured portion of textual information referencing existing database objects, the existing database objects including the existing database object, wherein: 
determining the first database action comprises identifying a relationship between the existing database objects based on the characteristics associated with the gesture, resulting in an identified relationship; and 
performing the first database action comprises modifying an association field of the existing database object to establish the identified relationship between the existing database object and another of the existing database objects in the database.

6. (Previously Presented) The method of claim 1, the gestured portion of textual information referencing existing database objects, the existing database objects including the existing database object, wherein: 
determining the first database action comprises identifying a relationship between the existing database objects based on object types associated with the existing database objects, resulting in an identified relationship; and 
performing the first database action comprises modifying an association field of the existing database object to establish the identified relationship between the existing database object and another of the existing database objects in the database.

7. (Previously Presented) The method of claim 1, wherein determining the first database action comprises determining the first database action based on directionality of the gesture.

8. (Previously Presented) The method of claim 1, wherein determining the first database action comprises determining the first database action based on geometric characteristics of the gesture.

9. (Canceled)

10. (Previously Presented) The method of claim 1, wherein: 

performing the first database action comprises performing the first database action with respect to the existing database object in the database having the object type.

11. (Previously Presented) The method of claim 1, further comprising obtaining, by the server from the database, one or more rules maintaining associations between gestural characteristics for one or more input gestures, gestured content criteria for the respective input gesture of the one or more input gestures, and one or more database actions for the respective input gesture of the one or more input gestures associated with the gestured content criteria, wherein determining the first database action comprises identifying the first database action associated with the gestured content criteria matching the gestured portion of textual information for the gestural characteristics matching the characteristics associated with the gesture on the graphical user interface display.

12. (Previously Presented) A non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system of a server coupled to a database, wherein the instructions are configurable to cause the processing system to perform a method comprising the steps of: 

identifying the portion of textual information displayed on the graphical user interface display corresponding to the gesture, resulting in a gestured portion of textual information; 
determining whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object in the database or plain text that does not comprise an existing database object; 
when the gestured portion of textual information comprises a reference to an existing database object in the database: 
determining, by the server, a first database action based on spatial characteristics associated with the gesture and the existing database object;
performing, by the server, the first database action with respect to the existing database object in the database; and 
updating, by the server, the gestured portion of textual information on the graphical user interface display to reflect the performing of the first database action; and 
when the gestured portion of textual information comprises plain text that does not comprise an existing database object: 
determining, by the server based on the spatial characteristics associated with the gesture, an assigned database action for the spatial characteristics of the gesture when the gestured portion of textual information comprises plain text; 

performing, by the server, the assigned database action with respect to a database object of the database object type in the database using the gestured portion of the plain text; and 
updating, by the server, the gestured portion of the plain text on the graphical user interface display to include a hyperlink to the database object in lieu of the gestured portion of the plain text to reflect the performing of the assigned database action.

13. (Currently Amended) A system comprising: 
a database to store one or more gesture rules; and 
an application server comprising a processor coupled to the database and a network to provide an instance of a virtual application to a client device via the network, receive an input gesture associated with the instance of the virtual application from the client device, identify a gestured portion of textual information displayed on a graphical user interface display associated with the instance of the virtual application corresponding to the input gesture, determine whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object or plain text that does not implicate an existing database object, determine a database action based on the one or more gesture rules and at least one of characteristics associated with the input gesture and whether the gestured portion of textual information comprises a reference to an existing database object, and 
when the gestured portion of textual information comprises a reference to an existing database object, the database action is determined based at least in part on the existing database object and performed with respect to the existing database object; and 
when the gestured portion of textual information comprises plain text that does not comprise an existing database object: 
an assigned database action is determined based on the spatial characteristics associated with the input gesture when the gestured portion of textual information comprises plain text and the assigned database action is performed with respect to a database object of a database object type determined based on contents of the gestured portion of the plain text; and 
the gestured portion of the plain text is updated on the graphical user interface display to include a hyperlink to a database object of the database object type in lieu of the gestured portion of the plain text to reflect the assigned database action.

14. (Canceled)

15. (Original) The system of claim 13, wherein: 
the database includes a plurality of object tables; and 


16. (Previously Presented) The system of claim 15, wherein: 
the one of the plurality of object tables comprises a contact object table; and 
the application server identifies the contact object table for the database action based on identifying a name of an individual within the gestured portion of textual information.

17. (Previously Presented) The system of claim 15, wherein: 
the one of the plurality of object tables comprises an account object table; and
the application server identifies the account object table for the database action based on identifying a name of a business within the gestured portion of textual information.

18-20. (Canceled)

21. (Previously Presented) The method of claim 1, wherein determining the assigned database action comprises determining the assigned database action based on directionality of the gesture.



23. (Previously Presented) The method of claim 1, wherein determining the database object type comprises analyzing the gestured portion of the plain text to identify text indicative of the database object type of a plurality of different database object types supported by the virtual application.

24. (Previously Presented) The method of claim 1, wherein determining the database object type comprises analyzing the gestured portion of the plain text to identify text indicative of the database object type corresponding to the assigned database action.

25. (Previously Presented) The method of claim 1, wherein determining the database object type comprises a recognition engine analyzing the gestured portion of the plain text to identify text that is likely to indicate a particular type of database object of a number of different types of objects supported by the virtual application.

*** END EXAMINER’S AMENDMENT ***

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims as amended presents a method, non-transitory computer-readable medium, and a system comprising identifying, by a server coupled to a database, a gesture with respect to a portion of textual information displayed on a graphical user interface display associated with an instance of a virtual application provided by the server on a client device; identifying the portion of textual information displayed on the graphical user interface display corresponding to the gesture, resulting in a gestured portion of textual information; determining whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object in the database or plain text that does not comprise an existing database object; when the gestured portion of textual information comprises a reference to an existing database object in the database: determining, by the server, a first database action based on spatial characteristics associated with the gesture and the existing database object; performing, by the server, the first database action with respect to the existing database object in the database; and updating, by the server, the gestured portion of textual information on the graphical user interface display to reflect the performing of the first database action; and when the gestured portion of textual information comprises plain text that does not comprise an existing database object: determining, by the server an assigned database action for the spatial characteristics of the gesture when the gestured portion of textual information comprises plain text; determining, by the server, a database object type based on contents of the gestured portion of the plain text; performing, by the server, the assigned database action with respect to a database .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152